Case 3:20-cv-03587-S-BH Document 29 Filed 08/11/21 Pagelofi1 PagelD 241

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
SCOTT T. BEHLING §
Vv. CIVIL ACTION NO. 3:20-CV-3587-S-BH
ROBERT N. VIRDEN and
VANESSA EDWARDS §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 27]. No objections were filed. The District Court reviewed the proposed
findings, conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS
the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

Plaintiff's Motion for Judgment on the Pleadings [ECF No. 26] is DENIED. By separate
judgment, his federal claims will be sua sponte DISMISSED with prejudice for failure to state a
claim, and any state law claims will be DISMISSED without prejudice for lack of subject matter
jurisdiction.

SO ORDERED.

SIGNED August 11, 2021

  

    

UNITED STATES DISTRICT JUDGE

 

 

 
